Citation Nr: 1818364	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's left ear hearing loss did not manifest in service or within one year thereafter and is not otherwise related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for left ear hearing loss.

The existence of current left ear hearing loss or a confirmed diagnosis of left ear hearing loss is not at issue in this case.  Instead, the issue is whether or not such hearing loss manifested in service or is otherwise related to the Veteran's military service.  The Veteran is service-connected for bilateral tinnitus and right ear sensorineural hearing loss.  He has claimed that his left ear hearing loss also began in service as the result of military noise exposure.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of left ear hearing loss.  In fact, a December 1956 separation examination found his left ear to be normal (he did sustain a perforation of the right eardrum in service, resulting in high-frequency hearing loss, and he is service-connected for the right ear).  On the authorized audiological evaluation in December 1956, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10

15

The Board finds that neither left ear sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken during his military service were normal for the left ear.  The pertinent regulations require that manifestations are "noted" in the service records and that is not the case in this instance.  Therefore, while currently-diagnosed left ear sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and left ear sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence showing that the Veteran had left ear sensorineural hearing loss manifest to a compensable degree within one year of his military separation.  Indeed, the Veteran testified during the February 2018 hearing that he did not seek treatment until approximately 15 or 20 years ago.  Thus, there would be no evidence documenting left ear hearing loss to a compensable degree within one year of his military service.

The Board does acknowledge the Veteran's February 2018 hearing testimony that the onset of his hearing loss was in service.  In this regard, he testified that both ears were affected. See also January 2015 notice of disagreement; February 2016 VA Form 9.  Lay persons are competent to report observable symptoms, such as problems since the Veteran's military service. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although laypersons are competent to report observable symptoms, the Board finds that the statements regarding the onset of the disorder are not reliable or credible.  The allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's left ear hearing was found to be normal at his separation examination.  Thus, there was actually affirmative medical evidence showing that he did not have left ear hearing loss at the time of his separation from service (rather than a mere absence of treatment or documentation).

Based on the foregoing, the Board concludes that the Veteran's left ear hearing loss did not manifest in service or within one year thereafter.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has asserted that he was exposed to noise exposure in service which caused his left ear hearing loss.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current left ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current left ear hearing loss is related to his military service.

The November 2014 VA examiner found that the Veteran had left ear sensorineural hearing loss and acknowledged his reported military exposure.  The VA examiner also noted that the Veteran denied any occupational hazardous noise exposure outside of his military service.  The only recreational noise exposure reported was from hunting.  The examiner provided positive nexus opinions for the Veteran's right ear hearing loss (had a significant threshold shift beyond normal variability while in service, based on electronic hearing testing conducted at enlistment and at discharge) and bilateral tinnitus, but distinguished his left ear hearing loss.  The examiner opined that it was less likely as not that the left ear hearing loss was caused by or a result of the Veteran's in-service noise exposure.  In so finding, the examiner observed that the Veteran's left ear hearing was within normal limits at the time of his separation from service with no significant threshold shift.   He stated that the evidence clearly and convincingly shows he did not have a hearing injury while in service in the left ear.  He also explained that delayed onset hearing loss due to noise exposure is unlikely to occur and cited to a study by the Institute of Medicine stating that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  

There is no medical opinion otherwise relating the Veteran's current left ear hearing loss to his military service.

The Board has also considered the Veteran's own statements that his current left ear hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of delayed-onset left ear hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2014 VA examiner's opinion to be more probative, as it is based on a review of the entire record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's medical history and medical literature.

Based on the foregoing, the evidence does not show that the Veteran's left ear hearing loss manifested in service or to a compensable degree within one year of his separation or that such a disorder is otherwise related thereto.  For these reasons, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for left ear hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


